& Case 1:17-cr-00243-SHS Document 320 Filed 11/07/18 Page 1 of 6

|

USDC SDNY

   

  
 

UNITED STATES DISTRICT COURT DOCUMEN| LY FILED
SOUTHERN DISTRICT OF NEW YORK LeLECT RONICAL
Te * Doc #——
UNITED STATES OF AMERICA (DATE FILED: _ plate.
- ve. - : SUPERSEDING
INFORMATION
WILLIAM SINCLAIR,
S217 Cr. 243 (SHS)
Defendant.
~--- eee eee ----+ x
COUNT _ONE

(Wire Fraud)
The United States Attorney charges:

1. From at least in or about late 2012 up to and including
at least in or about March 2017, in the Southern District of New
York and élsewhere, WILLIAM SINCLAIR, the defendant, willfully and
knowingly, having devised and intending to devise a scheme and
artifice to defraud, and for obtaining money and property by means
of false and fraudulent pretenses, representations, and promises,
did transmit and cause to be transmitted by means of wire
communication in interstate and foreign commerce, writings, signs,
Signals, pictures, and sounds for the purpose of executing such
scheme and artifice, to wit, SINCLAIR operated a telemarketing
company that made false representations to customers about home-
based businesses, grants, and debt consolidation services.

(Title 18, United States Code, Sections 1343 and 2.)

—
 

 

Case 1:17-cr-00243-SHS Document 320 Filed 11/07/18 Page 2 of 6

COUNT TWO
(Wire Fraud Conspiracy)

The United States Attorney further charges:

2. From at least in or about late 2012 up to and including
at least in or about March 2017, in the Southern District of New
York and elsewhere, WILLIAM SINCLAIR, the defendant, and others
known and unknown, willfully and knowingly, did combine, conspire,
confederate, and agree together and with each other to commit wire
fraud, in violation of Title 18, United States Code, Section 1343.

3. It was a part and object of the conspiracy that WILLIAM
SINCLAIR, the defendant, and others known and unknown, willfully
and knowingly, having devised and intending to devise a scheme and
artifice to defraud and for obtaining money and property by means
of false and fraudulent pretenses, representations, and promises,
would and did transmit and cause to be transmitted by means of
wire communication in interstate and foreign commerce, writings,
signs, signals, pictures, and sounds for the purpose of executing
such scheme and artifice, in violation of Title 18, United States
Code, Section 1343.

(Title 18, United States Code, Section 1349.)
Case 1:17-cr-00243-SHS Document 320 Filed 11/07/18 Page 3 of 6
COUNT THREE
(Money Laundering)
The United States Attorney further charges:

4, From at least in or about late 2012 up to and including
at least in or about March 2017, in the Southern District of New
York and elsewhere, WILLIAM SINCLAIR, the defendant, and others
known and unknown, intentionally and knowingly did combine,
conspire, confederate, and agree together and with each other to
violate Title 18, United States Code, Sections 1956 (a) (1) (A) (i)
and 1957 (a).

5. It waS a part and an object of the conspiracy that
WILLIAM SINCLAIR, the defendant, and others known and unknown, in
an offense involving and affecting interstate and foreign
commerce, knowing that the property involved in certain financial
transactions, to wit, cash transactions and wire transfers,
represented the proceeds of some form of unlawful activity, would
and did conduct and attempt to conduct such financial transactions
which in fact involved the proceeds of specified unlawful activity,
to wit, wire fraud, knowing that the transactions were designed in
whole and in part to promote the carrying on of specified unlawful
activity, in violation of Title 18, United States Code, Section
1956 (a) (1) (A) (i).

6. It was a further part and an object of the conspiracy

that WILLIAM SINCLAIR, the defendant, and others known and unknown,
y
.

Case 1:17-cr-00243-SHS Document 320 Filed 11/07/18 Page 4 of 6

within the United States, in an offense involving and affecting
interstate and foreign commerce, knowingly would and did engage
and attempt to engage in monetary transactions in criminally
derived property of a value greater than $10,000 that was derived
from specified unlawful activity, to wit, wire fraud, in violation
of Title 18, United States Code, Section 1957(a).

(Title 18, United States Code, Section 1956 (h).)

FORFEITURE ALLEGATIONS

 

7. As the result of committing the offenses alleged in
Counts One and Two of this Information, WILLIAM SINCLAIR, the
defendant, shall forfeit to the United States, pursuant to Title
18, United States Code, Section 981(a)(1)(C) and Title 28, United
States Code, Section 2461(c), any and all property, real and
personal, that constitutes or is derived from proceeds traceable
to the commission of said offenses, including but not limited to
a sum of money in United States currency representing the amount
of proceeds traceable to the commission of said offenses.

8. As a result of committing the offense alleged in Count
Three of this Information, WILLIAM SINCLAIR, the defendant, shall
forfeit to the United States, pursuant to Title 18, United States
Code, Section 982(a) (1), any and all property, real and personal,
involved in said offense, or any property traceable to such

property, including but not limited to a sum of money in United

 
wee Case 1:17-cr-00243-SHS Document 320 Filed 11/07/18 Page 5 of 6

States currency representing the amount of property involved in

said offense.

SUBSTITUTE ASSET PROVISION

 

9. If any of the above-described forfeitable property,
as a result of any act or omission of the defendant:
(a) cannot be located upon the exercise of due
diligence;

(b) has been transferred or sold to, or deposited

with, a third person;
(c) has been placed beyond the jurisdiction of the
Court;
_(d) has been substantially diminished in value; or
(e) has been commingled with other property
which cannot be subdivided without difficulty;
it is the intent of the United States, pursuant to Title 21, United
States Code, Section 853(p) and Title 28 United States Code,
Section 2461(c), to seek forfeiture of any other property of the

defendant up to the value of the above forfeitable property.

(Title 18, United States Code, Sections 981 and 492;
Title 21, United States Code, Section 853; and
Title 28, United States Code, Section 2461.)

Ja k ye

JOON H. KIM
Acting United States Attorney
>

Case 1:17-cr-00243-SHS Document 320 Filed 11/07/18 Page 6 of 6

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
— Vv. —
WILLIAM SINCLAIR,

Defendant.

SUPERSEDING INFORMATION

 

S2 17 Cr. 243 (SHS)

(18 U.S.C. §§ 1343, 1349, 1956(h) and 2.)

JOON H. KIM
Acting United States Attorney.
